In a negligence action to recover damages for personal injuries, etc., defendants appeal from an interlocutory judgment of the Supreme Court, Queens County, entered January 3,1973, in favor of plaintiffs on the issue of liability only, upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. Appellant presented no contention as to the questions of fact and this court did not consider such questions. In our opinion, prejudicial error was committed in the ¡receipt, over defendants’ objection, of *832evidence that subsequent to the accident repairs and alterations of the accident area were undertaken by defendants (cf. Corcoran v. Village of Peekskill, 108 N. Y. 151; Del Riccio v. Montwill Corp., 16 A D 2d 971). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.